JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00585-CV

                              JAMIE ANN CURRY, Appellant

                                             V.

                 TEXAS DEPARTMENT OF PUBLC SAFETY, Appellee

    Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No.
                                     1044653).

         This case is an appeal from the final judgment signed by the trial court on June 5,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, Jamie Ann Curry, pay all appellate costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered August 4, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Keyes.